OliveR, Judge:
These appeals for reappraisement are before me for decision on a written stipulation, reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the merchandise involved herein consists of item SP60 flat anodized aluminum silverchain, exported from West Germany during 1961; that said merchandise is not enumerated in the final list, T.D. 54521, as issued by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54165.
That said merchandise was appraised on the basis of export value, as defined in Section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
*707That the price at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise is freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, is $2.83 per 100 meters on entries 701643 and 1018596 and $2.89 per 100 meters on entry 709347.
That the appeals to reappraisement enumerated above may be submitted on the foregoing stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that such statutory value is $2.83 per 100 meters for entries 701643 and 1018596, and $2.89 per 100 meters for entry 709347.
Judgment will be rendered accordingly.